Citation Nr: 1526126	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  08-29 165	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 20 percent for status-post right knee strain with torn medial meniscus (right knee disability).

2.  Entitlement to a schedular rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability).

3.  Entitlement to an extraschedular evaluation for bilateral knee disabilities.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1973.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 20 percent disability evaluation for status-post right knee strain with torn medial meniscus and 10 percent disability evaluation for degenerative joint disease of the left knee.  

In December 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file.  

This case was previously before the Board in April 2013.  The April 2013 Board decision inter alia denied the Veteran's increased rating claims, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  The Board decision also remanded the issues of entitlement to an extraschedular evaluation for bilateral knee disabilities, and a claim of entitlement to a TDIU.  In a September 2014 memorandum decision, the Court vacated the April 2013 Board decision as it pertained to the denial of increased ratings for the right and left knee disabilities and remanded the matters to the Board for further proceedings consistent with the memorandum decision.  The Order left undisturbed the Board's remand disposition of the two remaining issues.  Those issues will continue to be addressed on appeal at the Agency of Original Jurisdiction (AOJ) consistent with the Board's remand.  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its September 2014 memorandum decision, the Court found that the Board relied on a March 2012 VA medical examination report that lacked clarity.  Specifically, the Court noted that it was unclear from the examination report whether the examiner tested the Veteran's joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing .  The Court remanded the claims for the Board to seek clarification of the March 2012 examination or provide a new examination, to include consideration of flare-ups.  

Given the length of time since the March 2012 VA examination, and the additional development set forth below, the Board finds that a new VA examination for the Veteran's knee disabilities is warranted.  The examiner should specifically test the Veteran's knees' range of motion on active and passive motion, in weight-bearing and nonweight-bearing. 

A TDIU may be assigned when a Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  If there is one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran is service-connected for his right knee disability, currently evaluated as 20 percent disabling and left knee disability evaluated as 10 percent disabling.  These evaluations do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  However, if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), rating boards are instructed to refer to the Under Secretary for Benefits of the Director of Compensation and Pension Service for extraschedular consideration in all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2014); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the March 2012 VA examiner noted that the Veteran's knee disabilities would impact his ability to work.  In so finding, the examiner cited to the Veteran's statement that he experienced intolerable bilateral knee pain with prolonged walking or standing.  The Board notes that prior to his retirement, the Veteran worked as a residential construction contractor.  He testified at his December 2012 hearing that he could not perform construction jobs, as well as non-construction jobs because of discomfort from sitting.  See December 2012 Travel Board Hearing Transcript, pg. 6.  On remand, an opinion must be obtained addressing the effects of the Veteran's service-connected disabilities on his employability.

The Board also finds that the question of whether consideration for an extraschedular evaluation is warranted has been raised.  38 C.F.R. § 3.321(b)(1) (2014).  The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2014) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b) (2014), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalizations or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) (2014) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

Like an extraschedular consideration under TDIU, the Board cannot assign an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Rather, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is raised either by the Veteran or by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to adjudicate the merits of the extraschedular aspect of the claims.  In conclusion, the Board refers the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2014) and 38 C.F.R. § 3.321(b)(1) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's right and left knee disabilities.  All records received should be associated with the claims file.

3.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right and left knee disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report.

The examination must include testing of both knee joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.

The examiner should opine whether there would be additional limits on functional ability on repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should discuss whether the Veteran exhibits any recurrent subluxation or lateral instability in either knee as a manifestation of the service-connected disabilities and if so provide information concerning the severity thereof.  

Additionally, the examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused his service-connected disabilities, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  In so doing, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

4.  Refer the Veteran's case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the service-connected right and left knee disabilities under both 38 C.F.R. §§ 3.321(b) and 4.16(b) (2014).  

The response from the Under Secretary for Benefits or Director of Compensation and Pension Service must be included in the claims file.  

5.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the AOJ should review the claims in light of all the evidence of record.  If any determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

